Citation Nr: 1516119	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-18 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The appellant had active duty service from April 3, 1974 to May 16, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which denied eligibility for nonservice-connected pension benefits.  The Veteran timely appealed that determination.


FINDINGS OF FACT

While the appellant's active service was during a period of war, such period of service did not total at least 90 days.


CONCLUSION OF LAW

The appellant does not have qualifying service for pension benefits, and his claim for nonservice-connected pension benefits is without legal merit.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As will be explained below, there is no legal basis upon which the benefits may be awarded and the appellant's claim must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Notwithstanding, the appellant was sent a letter in September 2013 that provided information as to what evidence was required to substantiate the claim for nonservice-connected pension benefits and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the appellant's service records.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the claims file for references to additional service records not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Under 38 U.S.C.A. § 1521(j), an appellant meets the service requirements to receive nonservice-connected pension benefits if such appellant served in the active military, naval or air service: (a) for 90 days or more during a period of war; (b) during a period of war and was discharged or released from such service for a service-connected disability; (c) for a period of 90 consecutive days or more and such period began or ended during a period of war; or, (d) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.

In computing the 90 days required above, active service which began before or extended beyond the war period will be included if such service was continuous. Broken periods of service during a period of war may be added together to meet the requirement for length of service.  See 38 C.F.R. § 3.17.

The qualifying periods of war are the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, and the Persian Gulf War.  38 U.S.C.A. § 101; 38 C.F.R. § 3.3(a)(3).  The Vietnam era is the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of an appellant who served in the Republic of Vietnam during that period; and in all other cases, the period beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  

The appellant's Form DD 214, which is of record, demonstrates that he had active military service from April 3, 1974 to May 16, 1974, a period totaling one month and 14 days.  There was also 25 days of prior inactive service listed as well.  

A review of the appellant's service records indicates only dates in March and April 1974 associated with his service treatment records.  The appellant's service personnel records additionally demonstrate that he received an honorable discharge on May 16, 1974.  The appellant's service personnel records are rife with evidence demonstrating that he was discharged by the Trainee Discharge Program, for his poor performance in basic training.  

Additionally, on his appellant's Application for Compensation and/or Pension, VA Form 21-526, received in September 2012, the Veteran listed his period of service as noted on his Form DD-214.  

However, after he was denied entitlement to pension, the appellant asserts in his November 2012 notice of disagreement that his service was in fact "from [April 3, 1974] until approximately [September 16, 1974]."  The appellant then argued as follows in his June 2013 substantive appeal, VA Form 9:

I entered active duty on [April 3, 1974] and started basic training.  After completing basic training I went on to complete AIT, so I was active duty military until at least [August 1974].  Therefore, I served more than 90 days and I should be eligible for VA pension.  

Finally, in an October 2013 correspondence, the appellant stated:

My best friend while I was in the military was [J.U.].  He was from Wilmington, [North Carolina].  He would be able to verify my dates of service because we served together.  Unfortunately, I have not been able to locate or make contact with him.
The Board must deny eligibility for nonservice-connected pension benefits at this time.  Initially, the appellant's period of military service is clearly entirely during a period of war and therefore is considered wartime service for the purposes of calculation for eligibility for nonservice-connected pension benefits.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  However, the Board must find that the appellant does not have the requisite number of active military service days for eligibility for nonservice-connected pension benefits.  

The Board takes judicial notice that the month of April has 30 days.  The appellant's Form DD 214 clearly indicates that the appellant had active military service from April 3, 1974 to May 16, 1974, totaling one month and 14 days of service.  Calculation of the number of days of active service based on the above dates and the judicially noticed number of days in April yields 44 days of active military service, or one month (30 days) and 14 days of military service, as specifically noted on the appellant's Form DD 214.  

Findings by the United States service department verifying a person's service "are binding on the VA for purposes of establishing service in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

While the Board notes that the appellant has disputed his dates of service, the Board cannot find that there is any support for his contentions in the claims file.  The appellant's Form DD-214 and his service personnel records clearly demonstrate that he was honorably discharged on May 16, 1974, and not in August or September 1974, has he has asserted later during his appeal.  

Even if the Board gives the appellant the benefit of the doubt in this matter, the active wartime service he served is 44 total days-well short of the necessary 90-day threshold necessary for eligibility to a nonservice-connected pension.  Nor was the appellant discharged or released because of a service-connected disability, as the appellant is not shown to have any service-connected disability as of the writing of this decision.  See 38 U.S.C.A. § 1521(j).

In light of the above, the appellant does not meet any of the requirements for eligibility for nonservice-connected pension benefits.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3.  As the law is dispositive of the Veteran's claim for nonservice-connected pension benefits, the claim must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for nonservice-connected pension benefits is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


